Citation Nr: 1705621	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a nonservice-connected pension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was afforded a hearing in October 2016 by videoconference technology.  The transcript has been associated with the electronic file.

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In light of this holding and the fact that the Veteran also claimed entitlement to service connection for PTSD, the relevant issue on the title page has been recharacterized, as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a Veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342(a), 4.17.  In this case, a VA examination must be ordered to determine the nature and current level of severity of each of the Veteran's disabilities, and for a review as to whether the Veteran is permanently and totally disabled from his combined disabilities.

In May 2016, the Veteran was provided with appropriate notice concerning his claim for service connection for PTSD as well as a VA Form 21-0781, utilized to provide details of his stressors.  As of yet, the Veteran has not returned the VA Form 21-0781.  On remand, he should be provided with another form to provide details of his stressors.  

The Veteran contends that he has a psychiatric disorder related to service.  A December 2009 VA mental health note indicates that the Veteran was diagnosed with an unspecific adjustment reaction.  On remand, the Veteran should be afforded a VA examination to consider if he has a psychiatric disability related to service.

VA treatment records dated August 2009 indicate that the Veteran had applied for Social Security Disability.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

The Veteran should be requested to provide information about where he has been treated for a psychiatric disability.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-0781.  If he indicates stressors concerning personal assault, provide the requisite specific notice for such claim.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Obtain and associate with the claims file relevant VA treatment records from the VA healthcare systems in Boston and New York since July 2016.

5.  Complete any additional development necessary concerning the Veteran's claimed stressors.

6.  After completion of the above, schedule the Veteran for a VA psychiatric examination.  The Veteran's complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders, to include PTSD. 

(b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.

(c)  For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service.  The examiner must consider every psychiatric diagnosis of record during the relevant period.  If the examiner determines that a diagnosis is incorrect, a thorough rationale must be provided for that determination.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

7.  Schedule the Veteran for all appropriate VA examinations required to assess the level of severity, degree of functional impairment, and permanence of all identified disabilities affecting the Veteran. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner(s) should be conducted and all clinical findings reported in detail.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose. 

The examiner(s) should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his disabilities on his employment. 

After a full examination and review of the claims file, after identifying all current disabilities and assessing the severity and permanence of each, and after obtaining a full educational and occupational history, the examiner(s) must indicate whether the Veteran is (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation. 

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for these additional VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

